EXHIBIT 99.1 News Release For Information Contact: Derek P. Schmidt, Treasurer and Vice President, Corporate Finance (563) 272-7344 Kurt A. Tjaden, Vice President and Chief Financial Officer (563) 272-7400 HNI CORPORATION ANNOUNCES RESULTS FOR SECOND QUARTER FISCAL 2011 MUSCATINE, Iowa (July 20, 2011) – HNI Corporation (NYSE: HNI) today announced sales of $432.8 million and income from continuing operations of $4.6 million for the second quarter ending July 2, 2011.Net income per diluted share for the quarter was $0.10 or $0.11 on a non-GAAP basis excluding restructuring charges. Second Quarter Summary Comments "We executed well and delivered solid results for the second quarter.Office furniture sales growth was led by continued double-digit increases in our contract and international businesses.Strong performance in the remodel-retrofit market drove growth in our hearth business.Overall, top line growth and profitability met our expectations, but operating income was lower year over year due to increased material costs, unfavorable mix, and lower price realization," said Stan Askren, HNI Corporation Chairman, President and Chief Executive Officer. Second Quarter Dollars in millions except per share data Three Months Ended 7/02/2011 7/03/2010 Percent Change Net sales $ $ % Gross margin $ $ % Gross margin % % % SG&A $ $ % SG&A % % % Operating income $ $ -14.8 % Operating income % % % Income from continuing operations $ $ -17.7 % Earnings per share from continuing operations attributable to HNI Corporation – diluted $ $ -16.7 % Second Quarter Results – Continuing Operations ● Consolidated net sales increased $34.6 million or 8.7 percent to $432.8 million. ● Gross margins were 1.6 percentage points lower than prior year primarily due to lower price realization, increased material costs and unfavorable mix offset partially by higher volume and lower restructuring and transition costs. ● Total selling and administrative expenses as a percent of net sales, including restructuring charges, improved 0.9 percentage points due to higher volume and lower restructuring charges partially offset by increased fuel costs, investments in growth initiatives and higher incentive-based compensation. ● The Corporation's second quarter results included $0.5 million of restructuring charges.These included $0.4 million associated with previously announced shutdown and consolidation of production of office furniture manufacturing locations and $0.1 million related to restructuring of hearth operations.Included in the second quarter of 2010 were $2.4 million of restructuring and transition costs. Second Quarter – Non-GAAP Financial Measures – Continuing Operations (Reconciled with most comparable GAAP financial measures) Dollars in millions except per share data Three Months Ended 7/02/2011 Three Months Ended 7/03/2010 Gross Profit Operating Income EPS Gross Profit Operating Income EPS As reported (GAAP) $ % of net sales % Restructuring and impairment - $ Transition costs - - - $ $ $ Results (non-GAAP) $ % of net sales % Year-to-Date Results Consolidated net sales for the first six months of 2011 increased $67.2 million, or 8.8 percent, to $829.0 million compared to $761.7 million in 2010.Gross margins decreased to 34.0 percent compared to 34.2 percent last year.Income from continuing operations was $2.8 million compared to $1.5 million in 2010.Earnings per share from continuing operations increased to $0.06 per diluted share compared to $0.03 per diluted share last year. Operating activities used $8.4 million of cash during the first six months of 2011 compared to generating $1.5 million of cash in the same period last year.Capital expenditures were $14.6 million in 2011 compared to $12.4 million in 2010. Discontinued Operations The Corporation completed the sale of a small, non-core business in the office furniture segment and a small, non-core component of its hearth products segment during 2010.Revenues and expenses associated with these business operations are presented as discontinued operations for all periods presented in the financial statements. Office Furniture Three Months Ended Dollars in millions 7/02/2011 7/03/2010 Percent Change Sales $ $ % Operating profit $ $ -21.4 % Operating profit % % % Second Quarter – Non-GAAP Financial Measures (Reconciled with most comparable GAAP financial measures) Three Months Ended Percent Dollars in millions 7/02/2011 7/03/2010 Change Operating profit as reported (GAAP) $ $ -21.4 % % of Net Sales % % Restructuring and impairment $ $ Transition costs - $ Operating profit (non-GAAP) $ $ -27.1 % % of Net Sales % % ● Second quarter sales for the office furniture segment increased $29.9 million or 8.7 percent to $372.6 million driven by an increase in the contract and international channels offset by a decline in the supplies-driven channel. ● Second quarter operating profit decreased $4.8 million.Operating profit was negatively impacted by lower price realization, higher input costs, unfavorable mix and investments in strategic growth initiatives.These were partially offset by higher volume and lower restructuring costs. Hearth Products Three Months Ended Dollars in millions 7/02/2011 7/03/2010 Percent Change Sales $ $ % Operating (loss) $ ) $ ) % Operating profit % -1.6
